United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60211
                          Summary Calendar


                     MICHAEL EZEKWESIRI AGUGUA,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL

                                                          Respondent.

_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A29-300-558)
_________________________________________________________________

Before DAVIS, BARKSDALE, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Ezekwesiri Agugua, a native and citizen of Nigeria,

petitions this court for review of a Board of Immigration Appeals

(BIA) order affirming the immigration judge’s (IJ) order denying

his request for cancellation of removal.     Agugua argues that the

BIA erred by denying his request for cancellation of removal

under 8 U.S.C. § 1229b.   Agugua also moves this court for a stay

of removal.    For the reasons that follow, the motion is denied.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The BIA’s determination that cancellation of removal was not

warranted under the facts of the case was a discretionary denial

of relief that this court does not have jurisdiction to review.

See 8 U.S.C. § 1252(a)(2)(B)(i); Wilmore v. Gonzales, 455 F.3d

524, 526-28 (5th Cir. 2006); Rueda v. Ashcroft, 380 F.3d 831, 831

(5th Cir. 2004).   We note that Agugua’s contention that he was

erroneously found to be ineligible for cancellation of removal

based on his conviction of an aggravated felony offense is

unsupported by the record.   We dismiss the petition to the extent

that it seeks review from the BIA’s discretionary decision to

deny cancellation of removal.

     Agugua argues that the denial of cancellation of removal

violated his due process rights.   We have jurisdiction to

consider this legal question.   Hernandez-Castillo v. Moore, 436

F.3d 516, 519 (5th Cir.), cert. denied, 127 S. Ct. 40 (2006).

The argument is unavailing, however, as Agugua’s “[e]ligibility

for discretionary relief from a removal order is not a liberty or

property interest warranting due process protection.”

See Mireles-Valdez v. Ashcroft, 349 F.3d 213, 219 (5th Cir. 2003)

(internal quotation marks and citation omitted).   To the extent

that Agugua’s claim challenges the BIA’s denial of cancellation

of removal on due process grounds, the petition is denied.

                      PETITION DISMISSED IN PART, DENIED IN PART;

                                MOTION FOR STAY OF REMOVAL DENIED


                                -2-